


Exhibit 10.12

 

This Document Prepared By
and After Recording Return To:

 

Kyle W. Henderson

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois  60603

 

 

 

Space Above this Line Reserved for
Recorder’s Use Only

 

NOTICE:  THIS INSTRUMENT SECURES FUTURE ADVANCES UNDER A REVOLVING CREDIT
FACILITY THE PRIORITY OF WHICH DATE TO THE RECORDING DATE HEREOF.  THIS
INSTRUMENT PROVIDES FOR VARIABLE RATES OF INTEREST.

 

SECOND SUPPLEMENT TO MORTGAGE AND
SECURITY AGREEMENT WITH ASSIGNMENT OF RENTS

 

This Second Supplement to Mortgage and Security Agreement with Assignment of
Rents dated as of July 31, 2003 (the “Supplement”) is being entered into by
Florists’ Transworld Delivery, Inc., a Michigan corporation, formerly known as
Florists’ Transworld Delivery Association, a Michigan not-for-profit
corporation, with its principal place of business and mailing address at
3113 Woodcreek Drive, Downers Grove, Illinois 60515 (hereinafter referred to as
“Mortgagor”), to Harris Trust and Savings Bank, an Illinois banking corporation
with its principal place of business at 111 West Monroe Street, Chicago,
Illinois 60603 (“Harris”), acting as administrative agent hereunder for the
Lenders hereinafter identified and defined (Harris acting as such agent and any
successor or successors to Harris in such capacity being hereinafter referred to
as “Mortgagee”);

 

WITNESSETH THAT:

 

Whereas, Mortgagor did heretofore execute and deliver to Mortgagee that certain
Mortgage and Security Agreement with Assignment of Rents dated September 27,
2001, and recorded in the Recorder’s Office of DuPage County, Illinois on
September 28, 2001, as Document No. R2001-208079, as supplemented by that
certain First Supplement to Mortgage and Security Agreement with Assignment of
Rents dated as of September 27, 2002, and recorded in the Recorder’s Office of
DuPage County, Illinois on October 4, 2002, as Document No. R2002-260314 (the
“Mortgage”), encumbering the property described on Schedule I

 

Downers Grove, Illinois

 

--------------------------------------------------------------------------------


 

attached hereto, in order to secure certain indebtedness of Mortgagor now or
from time to time owing to Mortgagee; and

 

Whereas, the Mortgage currently secures, among other things, (i) those certain
Revolving Notes of Mortgagor (the “Existing Revolving Notes”), payable to the
order of the respective Lender named therein in the aggregate principal amount
of $75,000,000 whereby Mortgagor promises to pay said principal amount (or such
lesser amount as may be outstanding at the maturity thereof) on December 31,
2005, the maturity date thereof (the “Termination Date”) and (ii) Swing Line
Notes of Mortgagor payable to the order of Harris and maturing no later than the
Termination Date in an aggregate principal amount which when combined with the
principal amount of loans outstanding under the Existing Revolving Notes and
Letters of Credit (as defined below) from time to time, shall not at any one
time exceed $75,000,000 (the “Swing Line Notes”), the Existing Revolving Notes
and Swing Line Notes having been issued under, and subject to the provisions of,
and bearing interest as provided in, that certain Amended and Restated Credit
Agreement dated as of September 27, 2002 among Mortgagee, Mortgagor, FTD, Inc.,
a Delaware corporation (the “Parent”), FTD.COM INC., a Delaware corporation
(“FTD.COM”), certain subsidiaries of the Parent as guarantors (the “Guarantors”)
and the financial institutions party thereto (each of such banks from time to
time party to the Credit Agreement being hereinafter referred to as a “Lender”
and collectively as the “Lenders”) (said Amended and Restated Credit Agreement,
as the same may be amended, modified or restated from time to time, being herein
referred to as the “Credit Agreement”); and

 

Whereas, Mortgagor, the Parent, FTD.COM and the Guarantors have concurrently
herewith entered into a First Amendment and Waiver to Amended and Restated
Credit Agreement with Mortgagee and the Lenders bearing even date herewith (the
“First Amendment”) whereby the parties have agreed, among other things, to add
FTD.COM as a party which may borrow Revolving Loans under the Credit Agreement,
and to amend various other terms and conditions set forth in the Credit
Agreement; and

 

Whereas, pursuant to the First Amendment, FTD.COM is concurrently herewith
executing and delivering Revolving Notes payable to the order of the respective
Lender named therein in the aggregate principal amount of $75,000,000 whereby
FTD.COM promises to pay said principal sum (or so much thereof as may be
outstanding) at the maturity thereof on the Termination Date, together with
interest thereon as set forth in the Credit Agreement (such Revolving Notes made
by FTD.COM, and any and all notes issued in extension or renewal thereof or in
substitution or replacement therefor, being hereinafter referred to as the
“FTD.COM Revolving Notes”; and the FTD.COM Revolving Notes and the Existing
Revolving Notes being hereinafter collectively referred to as the “Revolving
Notes”); and

 

Whereas, pursuant to the Credit Agreement, Mortgagor has previously executed and
delivered the Existing Revolving Notes and the Swing Line Notes (which Existing
Revolving Notes and Swing Line Notes remain in full force and effect) in an
aggregate principal amount which when combined with the principal amount of
loans outstanding under the FTD.COM Revolving Notes and Letters of Credit (as
defined below) from time to time, shall not at any one time exceed $75,000,000,
payable to the order of the Lenders named thereon and maturing no later than the
Termination Date (the Existing Revolving Notes, the FTD.COM Revolving Notes

 

2

--------------------------------------------------------------------------------


 

and the Swing Line Notes, and any and all notes issued in extension or renewal
thereof or in substitution or replacement therefor, being hereinafter
collectively referred to as the “Restated Notes”); and

 

Whereas, pursuant to the terms of the Credit Agreement, Harris or certain other
Lenders may from time to time issue letters of credit (the “Letters of Credit”)
for the account of Mortgagor with expiry dates on or before the Termination Date
in an aggregate face amount which, when combined with the principal amount of
loans outstanding under the Revolving Notes from time to time, shall not at any
one time exceed $75,000,000; and

 

Whereas, Mortgagor and its Subsidiaries may from time to time enter into one or
more interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements, interest rate hedging agreements, interest rate futures
agreements, foreign currency contracts, currency swap contracts or similar
agreements or arrangements with one or more of the Lenders or their affiliates,
for the purpose of hedging or otherwise protecting Mortgagor or any such
Subsidiary against changes in interest rates and currency exchange rates (the
liability of Mortgagor or such Subsidiary in respect of such agreements and
arrangements with such Lenders or affiliates being hereinafter referred to as
“Hedging Liability”) (Mortgagee and the Lenders, together with any affiliates of
the Lenders to whom any Hedging Liability is owed, being hereinafter referred to
collectively as the “Secured Creditors” and individually as a “Secured
Creditor”); and

 

Whereas, as a condition precedent to entering into the First Amendment and
making certain other financial accommodations to Mortgagor and FTD.COM,
Mortgagee requires Mortgagor, and to accommodate that requirement Mortgagor
desires by this Supplement, to confirm and assure that all the real estate and
other properties, rights, interests and privileges of Mortgagor which are
currently subject to the lien of the Mortgage be and constitute collateral
security for the indebtedness which is evidenced by the Restated Notes; and

 

Whereas, the Mortgage is to continue to secure all the indebtedness now secured
thereby, this Supplement being executed and delivered to confirm and assure the
foregoing;

 

Now, Therefore, for and in consideration of the execution and delivery by
Mortgagee and the Lenders of the First Amendment, and other good and valuable
consideration, receipt whereof is hereby acknowledged, the Mortgage shall be and
hereby is supplemented and amended as follows, to wit:

 

To secure (i) the payment of the principal and premium, if any, of and interest
on the Restated Notes as and when the same become due and payable (whether by
lapse of time, acceleration or otherwise) and all advances now or hereafter made
thereon, (ii) the payment of all sums due or owing with respect to Hedging
Liability, (iii) the payment and performance of all obligations arising under
any applications executed by Mortgagor in connection with any of the Letters of
Credit, including the obligation of Mortgagor to reimburse the Mortgagee for any
draws under the Letters of Credit, (iv) the payment of all other indebtedness,
obligations and liabilities which the Mortgage as supplemented hereby secures
pursuant to any of its terms, and (v) the performance and observance of

 

3

--------------------------------------------------------------------------------


 

the covenants and agreements contained in the Mortgage as supplemented hereby,
the Credit Agreement, the Restated Notes and any other instrument or document
securing any of the foregoing or setting forth terms and conditions applicable
thereto (all of such indebtedness, obligations, agreements and liabilities
described in clauses (i), (ii), (iii), (iv) and (v) above being hereinafter
collectively referred to as the “indebtedness hereby secured”), Mortgagor does
hereby grant, bargain, sell, convey, mortgage, warrant, assign, and pledge unto
Mortgagee, its successors and assigns, and grant to Mortgagee, its successors
and assigns a security interest in, all and singular that certain real estate
lying and being in DuPage County in the State of Illinois described on Schedule
I attached hereto and made a part hereof, together with all of the properties,
rights, interests and privileges described in Granting Clauses I through VII,
both inclusive, of the Mortgage, each and all of such Granting Clauses being
hereby incorporated by reference herein with the same force and effect as though
set forth herein in their entirety.  The foregoing grant of a lien is in
addition to and supplemental of and not in substitution for the grant of the
lien created and provided for by the Mortgage, and nothing herein contained
shall affect or impair the lien or priority of the Mortgage as to the
indebtedness which would be secured thereby prior to giving effect to this
Supplement.

 

In order to induce Mortgagee and the Lenders to enter into the First Amendment,
and to accept this Supplement, Mortgagor hereby further covenants and agrees
with, and represents and warrants to, Mortgagee as follows:

 

1.                                       It is hereby agreed that all the
indebtedness evidenced by the Restated Notes issued pursuant to the Credit
Agreement shall be secured by the Mortgage in the same manner as if such
indebtedness had been specifically described therein as indebtedness secured
thereby.  All references to the Notes contained in the Mortgage shall be deemed
to be references to the Restated Notes.

 

2.                                       Mortgagor hereby represents and
warrants to Mortgagee that as of the date hereof each of the representations and
warranties set forth in the Mortgage as supplemented hereby are true and correct
and that no Event of Default (as such term is defined in the Mortgage), or any
other event which with the lapse of time or the giving of notice, or both, would
constitute such an Event of Default, has occurred and is continuing or shall
result after giving effect to this Supplement.  Mortgagor hereby repeats and
reaffirms all covenants and agreements contained in the Mortgage, each and all
of which shall be applicable to all of the indebtedness secured by the Mortgage
as supplemented hereby.  Mortgagor repeats and reaffirms its covenant that all
the indebtedness secured by the Mortgage as supplemented hereby will be promptly
paid as and when the same becomes due and payable.

 

3.                                       All capitalized terms used herein
without definition shall have the same meanings herein as they have in the
Mortgage.  The definitions provided herein of any capitalized terms shall apply
to such capitalized terms as the same appear in the Mortgage as supplemented
hereby, all to the end that any capitalized terms defined herein and used in the
Mortgage as supplemented hereby shall have the same meanings in the Mortgage as
supplemented hereby as are given to such capitalized terms herein.  Without
limiting

 

4

--------------------------------------------------------------------------------


 

the foregoing, all references in the Mortgage to the term “indebtedness hereby
secured” shall be deemed references to all the indebtedness, obligations and
liabilities secured by the Mortgage as supplemented hereby; all references in
the Mortgage to the term Notes shall be deemed references, collectively, to the
Restated Notes and any and all notes issued in extension or renewal thereof or
in substitution or replacement therefor; and all references in the Mortgage to
the Credit Agreement shall be deemed references to the Credit Agreement as
amended by the First Amendment and as the same may from time to time hereafter
be further amended, modified or restated.

 

4.                                       All of the provisions, stipulations,
powers and covenants contained in the Mortgage shall stand and remain unchanged
and in full force and effect except to the extent specifically modified hereby
and shall be applicable to all of the indebtedness, obligations and liabilities
secured by the Mortgage as supplemented hereby.

 

5.                                       Mortgagor acknowledges and agrees that
the Mortgage as supplemented hereby is and shall remain in full force and
effect, and that the Mortgaged Premises are and shall remain subject to the lien
and security interest granted and provided for by the Mortgage for the benefit
and security of all the indebtedness hereby secured.  Without limiting the
foregoing, Mortgagor hereby agrees that, notwithstanding the execution and
delivery hereof, (i) all rights and remedies of Mortgagee under the Mortgage,
(ii) all obligations of Mortgagor thereunder and (iii) the lien and security
interest granted and provided for thereby are and as amended hereby shall remain
in full force and effect for the benefit and security of all the indebtedness
hereby secured, it being specifically understood and agreed that this Supplement
shall constitute and be, among other things, an acknowledgement and continuation
of the rights, remedies, lien and security interest in favor of Mortgagee, and
of the obligations of Mortgagor to Mortgagee, which exist under the Mortgage as
supplemented hereby.

 

6.                                       This Supplement may be executed in any
number of counterparts and by different parties hereto on separate counterpart
signature pages, each of which when so executed shall be an original but all of
which to constitute one and the same instrument.

 

7.                                       No reference to this Supplement need be
made in any note, instrument or other document making reference to the Mortgage,
any reference to the Mortgage in any of such to be deemed to be a reference to
the Mortgage as supplemented hereby.  This instrument shall be construed and
governed by and in accordance with the laws of the State of Illinois.

 

8.                                       Wherever herein any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all the covenants, promises and agreements by or
on behalf of Mortgagor, or by or on behalf of Mortgagee, or by or on behalf of
the holder or holders of the indebtedness hereby secured contained in the
Mortgage as supplemented hereby shall bind and inure to the benefit of the
respective successors and assigns of such parties, whether so expressed or not.

 

5

--------------------------------------------------------------------------------


 

In Witness Whereof, Mortgagor has caused these presents to be duly executed the
day and year first above written.

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO

 

 

Accepted and agreed to in Chicago, Illinois as of the day and year first above
written.

 

 

HARRIS TRUST AND SAVINGS BANK, as
Mortgagee

 

 

 

 

 

By

/S/ KIRBY M. LAW

 

 

 

Name

Kirby M. Law

 

 

 

Title

Vice President

 

 

6

--------------------------------------------------------------------------------


 

State of Illinois

 

)

 

 

 

)

SS.

County of DuPage

 

)

 

 

I, the undersigned, Notary Public in and for said County, in the State
aforesaid, do hereby certify that Carrie Wolfe, CFO of Florists’ Transworld
Delivery, Inc., a Michigan corporation, who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument as such Carrie
Wolfe appeared before me this day in person and acknowledged that he/she signed
and delivered the said instrument as his/her own free and voluntary act and as
the free and voluntary act and deed of said corporation for the uses and
purposes therein set forth.

 

Given under my hand and notarial seal, as of this 29th day of  July, 2003.

 

 

 

/S/ BRENDA S. WILLEY

 

 

Notary Public

 

 

 

 

 

 

Brenda S. Willey

 

 

(Type or Print Name)

 

 

 

(Notarial Seal)

 

 

 

Commission Expires:

 

 

 

 

 

9-6-06

 

 

 

--------------------------------------------------------------------------------


 

 

State of Illinois

 

)

 

 

 

)

SS.

County of Cook

 

)

 

 

I, the undersigned, Notary Public in and for said County, in the State
aforesaid, do hereby certify that Kirby M. Law, Vice President of Harris Trust
and Savings Bank, an Illinois banking corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument as
such Vice President, appeared before me this day in person and acknowledged that
he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act and deed of said corporation for
the uses and purposes therein set forth.

 

Given under my hand and notarial seal, as of this 31st day of July, 2003.

 

 

 

/S/ NANCY J. SKODA

 

 

Notary Public

 

 

 

 

 

 

Nancy J. Skoda

 

 

(Type or Print Name)

 

 

 

(Notarial Seal)

 

 

 

Commission Expires:

 

 

 

 

 

Nov. 2, 2004

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LEGAL DESCRIPTION

 

Debtor

 

Florists’ Transworld Delivery, Inc.

 

Legal Description

 

File No.: CC201388

 

LOTS 1 AND 2 IN ESCHEM SUBDIVISION OF LOT 7 IN THE WOODCREEK BUSINESS PARK,
BEING A SUBDIVISION OF LOT 7 IN WOODCREEK BUSINESS PARK RESUBDIVISION OF LOTS 1
THROUGH 14 AND VACATED EDGEBROOK PLACE, ALL IN WOODCREEK BUSINESS PARK, BEING A
SUBDIVISION OF PARTS OF SECTIONS 25 AND 36, TOWNSHIP 39 NORTH, RANGE 10, EAST OF
THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF SAID ESCHEM SUBDIVISION
OF LOT 7 IN THE WOODCREEK BUSINESS PARK, RECORDED OCTOBER 22, 1985 AS DOCUMENT
R85-91342 AND CERTIFICATE OF CORRECTION RECORDED DECEMBER 2, 1985 AS DOCUMENT
R85-105018, IN DUPAGE COUNTY, ILLINOIS.

 

 

P.I.N. no.:

05-36-202-011

 

05-36-202-012

Property Address:

3113 Woodcreek Drive

 

Downers Grove, IL  60515

 

--------------------------------------------------------------------------------
